


110 HR 4311 IH: To authorize States to use funds provided for the Chafee

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4311
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mrs. Bachmann (for
			 herself, Mr. Cooper,
			 Mr. Barrett of South Carolina,
			 Mrs. Blackburn,
			 Mr. Brady of Texas,
			 Mr. Campbell of California,
			 Mr. David Davis of Tennessee,
			 Mr. Feeney,
			 Mr. Fortuño,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Mr. Gingrey,
			 Mr. Gohmert,
			 Mr. Herger,
			 Mr. Issa, Mr. Sam Johnson of Texas,
			 Mr. King of Iowa,
			 Mr. Lamborn,
			 Mr. Daniel E. Lungren of California,
			 Mrs. Musgrave,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Shadegg,
			 Mr. Walberg,
			 Mr. Wamp, Mr. Weldon of Florida, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize States to use funds provided for the Chafee
		  Foster Care Independence Program to provide vouchers to cover tuition costs at
		  private schools, and transportation costs to and from public schools, of foster
		  children of all ages.
	
	
		1.Short titleThis Act may be cited as the School
			 Choice for Foster Kids Act.
		2.Authority of
			 States to use funds provided for the Chafee Foster Care Independence Program to
			 provide vouchers to cover tuition costs at private schools and transportation
			 costs to and from public schools, of foster children of all agesSection 477 of the Social Security Act (42
			 U.S.C. 677) is amended—
			(1)in subsection
			 (a)(6), by inserting and to make available vouchers for tuition costs at
			 private schools and transportation costs to and from public schools, to youths
			 in foster care regardless of their age before the period;
			(2)in
			 subsection (h)(2), by striking all that follows vouchers and
			 inserting as provided in subsection (i).; and
			(3)in
			 subsection (i), by redesignating paragraphs (5) and (6) as paragraphs (6) and
			 (7), respectively, and inserting after paragraph (4) the following:
				
					(5)Vouchers under the program may be available
				to youths in foster care, regardless of age, for the cost of tuition at a
				private school offering elementary or secondary education, or the cost of
				transportation to and from a public school offering such
				education.
					.
			
